Appeal of FAIRMONT RAILWAY MOTORS, INC.Fairmont R. Motors, Inc. v. CommissionerDocket No. 574.United States Board of Tax Appeals1 B.T.A. 446; 1925 BTA LEXIS 2919; January 30, 1925, decided Submitted January 12, 1925.  *2919  Commissioner's determination approved because of taxpayer's failure to adduce competent evidence in support of its contentions.  H. A. Mihills, C.P.A., for the taxpayer.  A. C. Mackay, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  IVINS*446  Before IVINS, KORNER, and MARQUETTE.  FINDINGS OF FACT.  The taxpayer is a Minnesota corporation.  On its books the corporation took depreciation, during the years 1909 to 1912, inclusive, of only $71 or $79.  In auditing the profits-tax returns for 1919 and 1920 the Commissioner made an adjustment reducing surplus on account of insufficient depreciation taken in prior years.  This adjustment resulted in the additional taxes in controversy.  DECISION.  The determination of the Commissioner is approved.  OPINION.  IVINS: This appeal was presented on behalf of the taxpayer in the same manner that the , was presented, counsel offering similar incompetent evidence.  We are compelled to make a similar decision for the reasons given in our opinion in that appeal.